EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David R. Heckadon on 03/18/2022.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) A roof assembly, comprising:
                a roof deck;
                an insulation board assembly mounted onto the roof deck; and 
                a roofing membrane adhered onto the insulation board assembly, 
wherein the insulation board assembly comprises: 
                                a foam insulation board having first and second opposing surfaces,
                                a woven top single layer facer on a top side of the foam insulation board, wherein the woven top facer is in direct contact with the first surface of the foam insulation board, and the woven top facer defines an outermost top surface of the insulation board assembly, and wherein the top single layer facer has a warp density from 4 to 30 ends per inch or a weft density from 4 to 30 picks per inch and wherein the top single layer facer has a tensile strength greater than 80 lbf/3 inch in both a machine direction and a cross direction, and a tear strength of over 15 lbf in both the machine direction and the cross direction, and 
 single layer facer on a bottom side of the foam insulation board, wherein the woven bottom facer is in direct contact with the second surface of the foam insulation board, and the woven bottom facer defines an outermost bottom surface of the insulation board assembly, and wherein the bottom single layer facer has a warp density from 4 to 30 ends per inch or a weft density from 4 to 30 picks per inch and wherein the bottom single layer facer has a tensile strength greater than 80 lbf/3 inch in both a machine direction and a cross direction, and a tear strength of over 15 lbf in both the machine direction and the cross direction, and 
wherein the top and bottom facers comprise no glass fibers. 
 

2. (Original) The roof assembly of claim 1, wherein the roof assembly meets the Very Severe Hail rating of FM 4470 (Class 1). 

3. (Original) The roof assembly of claim 1, wherein the roof deck is made of steel, wood or concrete.

4. (Original) The roof assembly of claim 1, wherein the insulation board is made of polyisocyanurate or polyurethane.

5. (Previously Presented) The roof assembly of claim 1, wherein the roofing membrane is made of thermoplastic olefin, ethylene propylene diene monomer or polyvinyl chloride.



7. (Original) The roof assembly of claim 1, wherein the top and bottom facers are woven from yarns or tapes made from synthetic polymers.

8. (Previously Presented) The roof assembly of claim 1, wherein the top and bottom facers comprise woven polypropylene material and/or propylene alpha-olefin copolymers or ethylene alpha-olefin copolymers.

9. (Cancelled) 

10. (Cancelled) 

11. (Cancelled) 

12. (Cancelled) 

13. (Original) The roof assembly of claim 1, wherein the insulation board assembly exhibits a fastener Pull-Through value that is higher than 300lbf.

14. (Cancelled)

15. (Original) The roof assembly of claim 1, wherein the foam insulation board has a density of 0.5 to 6.0pcf. 

16. (Original) The roof assembly of claim 1, wherein the top and bottom facers comprise yarns or tapes. 

17. (Original) The roof assembly of claim 1, wherein the top and bottom facers have a weight from 40 to 200 grams per square meter. 

18. (Original) The roof assembly of claim 1, wherein the top and bottom facers each have a thickness from 2 mil to 50 mil. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
US 2016/0361894 to Ciuperca (hereinafter “Ciuperca”),
US 2013/0264012 to Johnson et al. (hereinafter “Johnson”), and 
US 2004/0142618 to Porter et al. (hereinafter “Porter”).
Ciuperca discloses an insulating roofing material comprises a foam insulating panel disposed between two laminated fabric materials (figure 1).  The foam insulation panel comprises polyurethane foam board with a density of 6 pcf (paragraphs 83 and 89).  The laminated fabric material comprises a first carrier layer, a second carrier layer and a laid scrim disposed between the first and second carrier layers.  The first and second carrier layers comprise nonwoven fiberglass mat (paragraph 71).  The laid 2 or 83 g/m2 (paragraph 75).  
Accordingly, Ciuperca teaches away from the laid scrim in direct contact with the surface of the foam insulation board.
Johnson discloses a roofing system comprising a roof deck and a prefabricated roofing panel composite provided on the roof deck (paragraphs 2 and 3).  The prefabricated roofing panel composite comprises a cover board, an insulation board, a top facer provided on a top surface of the cover board and a bottom facer adhered to a bottom surface of the insulation board (paragraphs 20-22).  The insulation board comprises polyurethane foam or polyisocyanurate foam with a density of from 1 to 3 pcf (paragraph 27).   The top and bottom facers are made of a woven mat of fiberglass (paragraph 21).   A waterproofing membrane made of TPO, EPDM or PVC is further provided on the top facer (paragraphs 5 and 23).  
Porter teaches a woven facing material for a cementitious board comprising a basis weight of from 35 to 70 g/m2 and a thickness of 5 to 10 mil (paragraph 76).   The woven facing material is strong such that it has a screw strength of at least 20 lbs (paragraph 101).  The woven facing material is suitable as a facing material for a thermal insulating material used in Exterior Insulation Finishing (EIF) systems (paragraphs 101, 103 and 104).  
The woven facing material comprises glass fibers (paragraph 14).  The woven facing material contains a 6x6 ends/inch simple weave structure (paragraph 83).  In particular, the woven facing material comprises a glass textile roving warp 17 and olefin weft 18 as shown in figure 3.  Combining fibers with very different properties can provide a fabric with good longitudinal strength/stiffness, transverse toughness and impact resistance (paragraph 78).  

The combined teachings of Johnson and Porter fail to suggest the claimed invention because Porter requires the woven facing material comprising glass fibers which are excluded from the claimed top and bottom facers.  
The double patenting rejection over certain claims of US Patent No. 10,801,205 has been obviated by the terminal disclaimer filed on 02/22/2022. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a roof assembly with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788